[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Taylor v. Crosby, Slip Opinion No. 2016-Ohio-5820.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-5820
          TAYLOR ET AL., APPELLEES, v. CROSBY ET AL., APPELLANTS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as Taylor v. Crosby, Slip Opinion No. 2016-Ohio-5820.]
Court of appeals’ judgment affirmed on the authority of Corban v. Chesapeake
        Exploration, L.L.C., and Walker v. Shondrick-Nau, and cause remanded to
        trial court for determination regarding compliance with 2006 version of
        Dormant Mineral Act.
 (No. 2014-1886—Submitted August 31, 2016—Decided September 15, 2016.)
              APPEAL from the Court of Appeals for Belmont County,
                           No. 13 BE 32, 2014-Ohio-4433.
                                 __________________
        {¶ 1} The judgment of the court of appeals is affirmed on the authority of
Corban v. Chesapeake Exploration, L.L.C., ___ Ohio St.3d ___, 2016-Ohio-5796,
___ N.E.3d ___, and Walker v. Shondrick-Nau, ___ Ohio St.3d ___, 2016-Ohio-
5793, ___ N.E.3d ___, and the cause is remanded to the trial court for a
                               SUPREME COURT OF OHIO




determination regarding compliance with the 2006 version of the Dormant Mineral
Act.
          O’CONNOR, C.J., and O’DONNELL, LANZINGER, KENNEDY, and FRENCH, JJ.,
concur.
          PFEIFER, and O’NEILL, JJ., dissent.
                                 _________________
          Frizzi Law Offices and Daniel L. Frizzi Jr., for appellees Benjamin F.
Taylor and Donald F. Taylor.
          Jividen Law Offices, P.L.L.C., David A. Jividen, and Chad C. Groome, for
appellee Mary Lou Hutchins.
          Myser & Davies, Richard A. Myser, and Adam L. Myser, for appellants.
                                 _________________




                                           2